          Case 2:20-cv-01245-APG-VCF Document 21 Filed 01/06/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 HORTENCIA SUAZO,                                        Case No.: 2:20-cv-01245-APG-VCF

 4          Plaintiff                                           Order for Status Report

 5 v.

 6 UNITED STATES,

 7          Defendant

 8         On September 10, 2020, the parties stipulated to stay the case to pursue private

 9 settlement. ECF No. 18. The parties indicated they would submit a stipulation or status report

10 within 30 days of the settlement or 90 days after the stipulation as entered, whichever was

11 earlier. Id. More than 90 days have passed, and no stipulation of dismissal or status report has

12 been filed.

13         I THEREFORE ORDER the parties to file a stipulation of dismissal or status report by

14 January 29, 2021.

15         DATED this 6th day of January, 2021.

16

17
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
